department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 ----------- genin-115619-15 o f f i c e o f t h e c h i e f c o u n s e l number date uil ------------------------------- -------------------- ------------------------------ ------------ dear ----------------- i am responding to your inquiry dated date to the office_of_chief_counsel you ask whether certain payments the government of ------------ or its agencies makes to citizens of the -------------------living in ------------ are taxable in the ------------------ and if so how they should be reported the internal_revenue_service has not issued published guidance concerning whether the payments you refer to in your inquiry must be included in income for federal_income_tax purposes however we are pleased to provide you with the following general information payments made to or on behalf of individuals or other persons under governmental programs are included within the broad definition of gross_income under sec_61 of the internal_revenue_code unless an exclusion applies the service has consistently concluded however that certain payments made to or on behalf of individuals by governmental units under governmentally provided social benefit programs for the promotion of the general welfare are not included in a recipient’s gross_income general welfare exclusion to qualify under the general welfare exclusion the payments must be made pursuant to a governmental program be for the promotion of the general welfare that is based on need and not represent compensation_for services thus the general welfare exclusion applies if the grant is received under a program requiring the individual recipient to establish need grants received under social welfare programs that do not require recipients to establish individual need do not qualify under the general welfare exclusion 88_tc_1293 acq 1989_2_cb_1 whether a payment qualifies under the general welfare exclusion is determined under the federal_income_tax laws including provisions not in the code not under the laws of state local sovereign tribal or foreign governments or other federal laws thus an genin-115619-15 incentive payment that a ------------------ citizen received from the city of ------- ------------- under a program to encourage spending and consumption was not excludable from the recipient’s gross_income simply because it was paid pursuant to a program of a sovereign government when the program did not meet the requirements of the general welfare exclusion under u s tax law 87_tc_605 in addition the internal_revenue_service has ruled that where a state provides a credit against a state_income_tax liability the state tax_credit is not includible in gross_income but rather reduces the taxpayer’s state_income_tax deduction for federal_income_tax purposes revrul_79_315 1979_2_cb_27 holding likewise if the payments you refer to in your letter are merely reductions in ---------- tax they might not be includible in income for federal_income_tax purposes if you wish to obtain a private_letter_ruling from the irs that applies the law to your particular facts and circumstances you must submit a request for a private_letter_ruling under revproc_2015_1 2015_1_irb_1 and pay the appropriate user_fee you may obtain a copy of revproc_2015_1 on the service’s website irs gov and www irs gov pub irs-irbs irb15-01 pdf the schedule of user fees is set forth in appendix a of revproc_2015_1 generally the fee for letter_ruling requests is dollar_figure however taxpayers whose gross_income is less than dollar_figure and dollar_figure or more qualify for a reduced user_fee of dollar_figure taxpayers whose gross_income is less than dollar_figure qualify for a reduced user_fee of dollar_figure you must submit with the request for a private_letter_ruling a copy of the relevant parts of all foreign laws including statutes regulations administrative pronouncements and any other relevant legal authority the documents submitted must be in the official language of the country involved and must be copied from an official publication of the foreign government or another widely available and generally accepted publication if english is not the official language of the country involved the taxpayer must also submit a copy of an english language version of the relevant parts of all foreign laws the translation must be i from an official publication of the foreign government or another widely available generally accepted publication or ii a certified english translation submitted in accordance with paragraph c of section of revproc_2015_1 copy attached if you have any questions please contact ------------------- or me at ----- ------------ sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
